Atkinson, Justice.
The State superintendent of banks, having in charge the affairs of insolvent banks for the purpose of liquidation, instituted suit against several officers and directors of a bank, serving at different times during a series of years, for damages on account of alleged acts of misfeasance and acts of nonfeasance, based on thirteen transactions, pausing loss to the creditors and stockholders of the bank. The prayers were for a money judgment and for an accounting. To the petition as amended general and special demurrers were filed. The judge sustained the demurrers to paragraphs which related to one of the transactions, and overruled all other demurrers. The defendants excepted. The case is one purely at law, in relation to a subject-matter of such character that the Supreme Court has not jurisdiction of the writ of error. The case is therefore transferred to the Court of Appeals which has jurisdiction. Mobley v. Shannon, 169 Ga. 876 (152 S. E. 255); Gormley v. Slicer, 178 Ga. 85 (172 S. E. 21); Dillon v. Sills, 181 Ga. 582 (183 S. E. 563).

Transferred to Court of Appeals.


All the Justices concur.